Citation Nr: 0901786	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to increased rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  In December 2004, the 
Board remanded the claims for additional development.  


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

Subsequent to the most recent supplemental statement of the 
case, dated in November 2007, the veteran submitted 
additional private medical evidence that was not previously 
of record.  A supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.    

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

To avoid a remand, in November 2008, the Board notified the 
appellant that it could not adjudicate his claims without a 
waiver of RO review.  He was notified that he had 45 days to 
respond, after which time his claims would be remanded to the 
RO for readjudication.  However, there is no record of a 
response.  Given the foregoing, on remand, the RO must review 
the new evidence and, if any of the claims remains denied, 
include such evidence in a supplemental statement of the 
case.  Id.  

Accordingly, the case is REMANDED for the 
following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case 
(SSOC), dated in November 2007.  If any 
of the determinations remains unfavorable 
to the appellant, he should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




